Citation Nr: 1309641	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  12-00 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to March 1946.  

These matters initially came before the Board of Veterans' Appeals (Board) from December 2009 and April 2010 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the December 2009 decision, the RO denied entitlement to service connection for low back pain and left sacroiliac pain.  In the April 2010 decision, the RO denied entitlement to a TDIU.

The Veteran testified before the undersigned at a May 2012 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In May 2012, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In July 2012, the Board remanded these matters for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's current low back disability did not have its clinical onset in service, was not exhibited within the first post service year, and is not otherwise related to active duty.  


CONCLUSION OF LAW

The Veteran's current low back disability was not incurred or aggravated in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in April 2008, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for a low back disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the April 2008 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2012) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's May 2012 hearing, the undersigned identified the issues on appeal (including entitlement to service connection for a low back disability), asked the Veteran about the history of his back disability, and advised him that a medical opinion relating the back disability to service was needed to substantiate his claim.  Further, the Veteran provided testimony as to the symptoms and history of his claimed back disability and the treatment received for this disability.  Also, he has submitted additional relevant evidence during the course of the appeal.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained all of the identified relevant post-service VA treatment records and some of the identified relevant post-service private medical records.  In addition, the Veteran was afforded a VA examination to assess the nature and etiology of his current low back disability and an opinion has been obtained concerning the etiology of this disability.

In April 2008, the agency of original jurisdiction (AOJ) contacted the National Personnel Records Center (NPRC) and requested all of the Veteran's available service treatment records.  The NPRC responded that no such records were available and that they were presumed to have been destroyed in a fire at that facility in 1973.  

Destruction of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Where service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The service department has not suggested alternate sources of records, but VA did ask the Veteran for copies of any records in his possession and provided him with a Request for Information Needed to Reconstruct Medical Data form (NA Form 13055).

In July 2009, the Veteran specifically indicated that he did not have any service treatment records in his possession.  However, he returned a signed NA Form 13055 on which he reported that he was treated for back pain between April 1944 and February 1946 while stationed with Company C, 1280th Combat Engineer Battalion in England, France, and Germany.  In September 2008, the AOJ contacted the NPRC and requested all available medical and dental records, Surgeon General's Office extracts (SGOs), and sick/morning reports related to the Veteran's reported treatment for back problems in service during the period from January 1944 to February 1946.  The Board notes that the AOJ identified the Veteran's unit as Company C, "12th" Combat Engineering Battalion.  Nevertheless, the NPRC responded that a search was unable to be completed with the information provided because the time period to be searched had to be limited to a 90 day time period.

In April 2009, the AOJ sent the Veteran an additional NA Form 13055 and asked him to provide a 90 day timeframe during which his reported treatment for back problems in service occurred.  The Veteran submitted another completed NA Form 10355, but he reported the in-service treatment as occurring between February 1945 and April 1946, and he did not otherwise identify a 90 day period during which his in-service treatment occurred.  Thus, the AOJ determined that any further efforts to obtain the Veteran's service treatment records would be futile.  38 C.F.R. § 3.159(c)(2) (2012).

During the May 2012 hearing, the Veteran reported that he was treated for back problems in service at Fort Bliss Hospital.  In October 2012, the AOJ contacted the William Beaumont Army Medical Center at Fort Bliss (Fort Bliss) and requested any and all available treatment records.  A response was received from that facility that no such records were available.  Thus, in December 2012 the Veteran was notified of the unavailability of the records from Fort Bliss, he was asked to submit any such records in his possession, and he was notified that his claim could be decided within 10 days if no further evidence was received.  Thus, the AOJ determined that any further efforts to obtain the Veteran's service treatment records from Fort Bliss would be futile.  Id.  Therefore, VA has no further duty to assist in obtaining any available service treatment records.

In February and March 2011, the AOJ contacted the Social Security Administration (SSA) and requested all available disability records.  The SSA responded that the Veteran's records did not exist because they had been destroyed and that further efforts to obtain them would be futile.  Therefore, any further efforts to obtain SSA disability records would be futile.  Id.
Additionally, the Veteran has reported that he received treatment for a back disability from Gilbert Chiropractic Clinic (Gilbert), Union Hospital, Body in Balance Physical Therapy (Body in Balance), and Carlton Chiropractic (Carlton).  The AOJ requested all available treatment records from these facilities.  A response was received from Gilbert and Union Hospital that they were not in possession of any available treatment records.  Also, Body in Balance and Carlton did not respond to the AOJ's request for records.  Hence, any further efforts to obtain additional private treatment records from the above identified treatment providers would also be futile.  Id.

In its July 2012 remand, the Board instructed the AOJ to, among other things: obtain any additional relevant VA treatment records, attempt to obtain any available service treatment records from Fort Bliss, and afford the Veteran a VA examination to obtain an opinion as to the etiology of his claimed low back disability.  As explained above, all available VA treatment records have been obtained and associated with the claims file and all efforts have been exhausted to obtain any available service treatment records from Fort Bliss.  Moreover, the Veteran was afforded a VA examination in November 2012 and an opinion was obtained concerning the etiology of his claimed low back disability.  Thus, the AOJ substantially complied with all of the Board's July 2012 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct additional examinations.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities, such as arthritis, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, No. 2011-7184, 2013 WL 628429, at *6 (Fed. Cir. Feb. 21, 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a November 2012 VA examination report includes a diagnosis of lumbar spondylosis.  Thus, a current low back disability has been demonstrated.

The Veteran contends that he began to experience symptoms of a low back disability, including pain, while training to be a truck driver with the motor pool as part of the Army Specialized Training Program.  He also experienced back pain on various other occasions while driving vehicles without proper seat cushioning and performing other duties in a combat environment in Europe during World War II.  Low back problems have reportedly continued in the years since service.

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was a light truck driver with Company B, 1280th Engineer Combat Battalion.  Although there is no objective evidence of any back problems in service, the Veteran is competent to report symptoms of a low back disability in service, such as pain.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Furthermore, there is no evidence to explicitly contradict his reports of back pain in service and they are not inconsistent with the evidence of record and the circumstances of his service.  Thus the Board finds that his reports of in-service back pain are credible and in-service back problems are conceded.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) (each disabling condition for which a Veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).

The Board notes that the Veteran has reported duties in Europe during World War II in support of combat operations.  Also, during a November 2009 VA examination he reported that he had fired his weapon "in combat."  Thus, the evidence reflects that he may have been engaged in combat while in service.  Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service. 38 U.S.C.A. § 1154(b) (West 2002).

Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service." Finally, if the first two requirements are met, VA shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists.  In such a case, a factual presumption arises that the alleged injury or disease is service-connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304 (2012).

Nevertheless, as explained above, the Veteran's reported back problems in service have already been conceded and the presumptions of 38 U.S.C.A. § 1154(b) do not extend to the nexus element of a claim of service connection.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997).  Assuming, without deciding, that the Veteran engaged in combat during service, the claim must nevertheless be denied, as explained below.

With regard to the remaining nexus element of the claim of service connection for a low back disability, the Veteran's reports of a continuity of symptomatology must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

The objective evidence indicates that the Veteran's current low back disability did not manifest until many years after service.  The first post-service clinical evidence of a low back disability are private treatment records dated in August 2003 which include reports of low back muscle spasms and pain.  Additionally, the first report of back problems following service is the Veteran's March 2008 claim (VA Form 21-526) on which he reported low back pain and numbness.  

There is no clinical evidence of any earlier back symptoms following service.  The absence of any evidence of low back symptoms for decades after service weighs the evidence against a finding that the Veteran's current low back disability was present in service or in the year or years immediately after service.

Moreover, the Veteran has provided varying statements as to the history of his back problems.  For example, he has contended on numerous occasions that his low back pain has persisted ever since service.  Also, an August 2003 private treatment record indicates that he reported that he had experienced occasional low back muscle spasms all of his adult life.  However, a second private treatment record dated in August 2003 reveals that he reported a 40 year history of low back pain (i.e. since approximately 1963).  

In light of the absence of any objective evidence of complaints of or treatment for low back problems for decades after service and the Veteran's statements concerning the history of his back symptoms, the Board concludes that his reports of a continuity of symptomatology since service are not credible in this instance.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection on this basis.

If a chronic disease, such as arthritis, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  There is no evidence showing any diagnosed arthritis in service and the Veteran has not contended that he experienced arthritis in service.  Hence, service connection cannot be granted on this basis here.

Additionally, the only medical opinion of record reflects that the Veteran's current low back disability is not related to service.  The physician who conducted the November 2012 VA examination opined that the Veteran's diagnosed low back disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by his claimed in-service injury, event, or illness.  He reasoned that there was no evidence to support a back injury in service, that the Veteran had multilevel degenerative joint disease of the spine which was most likely age related, and that the Veteran was over 90 years old and "his proposed injury was more than 60 years ago."

The examiner who provided the November 2012 opinion did not explicitly acknowledge and discuss the Veteran's reports of a continuity of low back symptomatology in the years since service in formulating the opinion.  However, as explained above, the Veteran's reports of a continuity of symptomatology are not deemed to be credible and an opinion based on such an inaccurate history would be inadequate.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The November 2012 opinion was otherwise based upon an examination of the Veteran and a review of his medical records and reported history, reflects consideration of the Veteran's reported back problems in service (as indicated by the examiner's explanation that the Veteran's "proposed injury" was more than 60 years ago), and is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, the opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Veteran has expressed his opinion that his current low back disability is related to his back problems in service and his various duties in service.  However, as a lay person, he can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that his current low back disability is related to his back problems or duties in service, as opposed to some other cause.  Rather, it would require medical expertise to evaluate the disability, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2012).

Although the Veteran has received treatment from medical professionals for his low back disability, none have attributed this disability to any disease or injury in service.  Also, the only medical opinion of record indicates that no relationship exists between the Veteran's current low back disability and service.

There is no other evidence of a relationship between the Veteran's current low back disability and service, and neither the Veteran nor his representative have alluded to the existence of any such evidence.  Also, as discussed above, the record fails to demonstrate any credible evidence of a continuity of symptomatology.  Thus, the preponderance of the evidence is against a finding that the Veteran's current low back disability is related to service, manifested in service, or manifested within a year after his March 1946 separation from service.   

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not for application in this case and the claim of service connection for a low back disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence of record does not contain an explicit opinion as to whether the Veteran's service-connected bilateral hearing loss, alone, prevents him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The Veteran's percentage ratings do not currently meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a) (2012).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether his service-connected bilateral hearing loss prevents him from securing and following employment for which his education and occupational experience would otherwise qualify him.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such shall be reflected in a completed examination report or in an addendum.

The examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected bilateral hearing loss would, without regard to any nonservice-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

The examiner must provide reasons for each opinion given.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  The AOJ shall review the examination report to ensure that it contains the information and opinion requested in this remand and is otherwise complete.

3.  If any benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case. Thereafter, the case shall be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


